 Case 8:21-cv-01128-SDM-TGW Document 2 Filed 05/10/21 Page 1 of 4 PageID 9




                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                            TAMPA Divison

                                                         CASE NO.:

 DORENE MIRANDA, individually, and on
 behalf of other similarly situated ,

 Plaintiff,

 v.

 EDUCATIONAL OUTFITTERS GROUP,
 LLC, and J & K UNIFORMS, LLC,

 Defendants.

 __________________________________/



      TO:     UNITED STATES DISTRICT COURT
              MIDDLE DISTRICT OF FLORIDA
              TAMPA DIVISON
              TAMPA

              DEFENDANT’S (J & K UNIFORMS LLC) NOTICE OF REMOVAL

        Defendant, J & K Unifrom, LLC, (“J&K Unifrom”), by and through its undersigned

counsel, hereby requests removal of Plaintiff’s, Dorene Miranda’s, Complaint to federal

court, pursuant to 28 U.S.C. § 1441, 28 U.S.C. § 1331, 28 U.S.C. § 1332, 28 U.S.C.

§1453, and states as follows:

        1. Plaintiff filed a one count, class action lawsuit against both Defendants for

              violation of the Fair and Accurate Credit Reporting Act (“FACTA”), 15 U.S.C. §

              1681 et. seq.          The gravamen of the action is that the Defendants at point of

              sale completion improperly printed on cardholder(s) credit card receipts more

                                              COLE, SCOTT & KISSANE, P.A.
                4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:21-cv-01128-SDM-TGW Document 2 Filed 05/10/21 Page 2 of 4 PageID 10

                                                                                                                         CASE NO.:


            than the last 5 digits of the card number or expiration date thereby violating

            FACTA.

        2. On April 13, 2021, J& K Uniform was served with Plaintiff's Complaint.1

                                                     JURISDICTION

        3. Plaintiff's Complaint is “singularly” based on federal question pertaining to

            FACTA violation and the relief afforded thereunder. Therefore, this Court has

            original, federal question jurisdiction over Plaintiff's claims pursuant to 28

            U.S.C. § 1331.

        4. Plaintiff’s complaint also seeks class action relief for which the named

            Plaintiff has diversity of citizenship to Defendant Educational Outfitters Group

            LLC (“EOG”) pursuant to 28 U.S.C. 1332 (d)(2)(A). As for the amount in

            controversy, Plaintiff, in state court proceeding, has only made unspecified

            demand for damages in excess of $30,000.00. However, the damages being

            sought by Plaintiff include “statutory damages” for every point of sale violation

            committed by franchises and retail locations across the country. See

            Complaint ¶¶ 55, 63-70, 71, Ad Damnum ¶b. These violations could number

            in the thousands. Under FACTA, Plaintiff can recover up to $1000.00 for each

            of these consumer violations. 15 U.SC. §1681n. Thus, statutory damages

            (total transactions multiplied by $1000.00) could easily be in excess of

            $5,000,000.00 In addition, Plaintiff is seeking punitive damages and




1
 Co-Defendant, Educational Outfitters Group LLC, who the undersigned does not represent, was served on April
28, 2021, as reflected on state court docket.
                                                                 2
                                              COLE, SCOTT & KISSANE, P.A.
                4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:21-cv-01128-SDM-TGW Document 2 Filed 05/10/21 Page 3 of 4 PageID 11

                                                                                                                      CASE NO.:


          attorney’s fees, which can be considered by the Court in calculating amount

          in controversy. See e.g. McDaniel v. Fifth Third Bank, 568 Fed. Appx. 729

          (11th Cir. 2014); Mirras v. Time a Co., 578 F. Supp 2d 1351 (M.D. Fla. 2008)

          F. 3d 1242 (10th Cir. 2012). As a result, and it totality, the preponderance of

          evidence would establish that Plaintiff’s claim is in excess $5,000.000.00

          pursuant to 28 U.S.C §1332 (2). Therefore, this Court has diversity of

          citizenship jurisdiction over Plaintiff's class action claim pursuant to 28 U.S.C.

          § 1332 (d).

      5. Defendant's Notice of Removal is filed within thirty (30) days after Defendant

          accepted service of process of Plaintiff's Complaint on April 13, 2012 as

          required by 28 U.S.C. 1446(b).

      6. Venue is proper in the Middle District of Florida because the case is being

          removed from the Circuit Court in Hillsborough County, Florida. See 28

          U.S.C. § 1446(a).

      7. Defendant provided Plaintiff and the Clerk of the Circuit Court of the

          Thirteenth Judicial Circuit in and for Hillsborough County, Florida, with written

          notice of the filing of this Notice of Removal.

      8. Prior to filing this Notice of Removal, counsel for J&K Uniforms contacted

          corporate counsel for EOG (Chamise Sibert Parson, Esq.), who stated that

          EOG “would consent” to the removal.

      WHEREFORE, Defendant, J&K Uniforms LLC, respectfully requests that this

case be removed from the Circuit Court of the Thirteenth Judicial Circuit in and for
                                                              3
                                           COLE, SCOTT & KISSANE, P.A.
             4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
Case 8:21-cv-01128-SDM-TGW Document 2 Filed 05/10/21 Page 4 of 4 PageID 12

                                                                                                                      CASE NO.:


Hillsborough County, Florida, and docketed in the United States District Court, Middle

District of Florida, Tampa Division

                                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 10th day of May, 2021, a true and correct copy

of the foregoing has been furnished by electronic filing with the Clerk of the court via

CM/ECF, which will send notice of electronic filing to all counsel of record.



                                                              COLE, SCOTT & KISSANE, P.A.
                                                              Counsel for Defendant J & K UNIFORMS, LLC
                                                              4301 West Boy Scout Boulevard
                                                              Suite 400
                                                              Tampa, Florida 33607
                                                              Telephone (813) 509-2691
                                                              Facsimile (813) 286-2900
                                                              Primary e-mail: daniel.nicholas@csklegal.com
                                                              Secondary e-mail:

                                                      By: s/ Daniel A. Nicholas
                                                          DANIEL A. NICHOLAS
                                                          Florida Bar No.: 0847755
0746.0027-00/-1




                                                              4
                                           COLE, SCOTT & KISSANE, P.A.
             4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
